Title: To Thomas Jefferson from Joseph Browne, 24 February 1807
From: Browne, Joseph
To: Jefferson, Thomas


                        
                            Sir
                     
                            St. Louis Febry 24h. 1807
                        
                        I have the Honor to transmit to you copies of all the Laws that have been enacted in this Territory, since
                            the commencement of the administration of Governor Wilkinson.
                  and have the honor to be with the highest respect Your most devoted hble Servt
                        
                            Joseph Browne
                     
                            
                                Secry. & exercising
                            the Government of the
                            Territory of Louisiana
                        
                        
                    